Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8,13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensvold et al (US 20100232985).  Jensvold et al teaches:
A drawdown compressor assembly for recovering natural gas from a gas
line, the assembly comprising:

a first tubing (inlet for compressor 3, not shown) configured for connection to a first pipe (pipe downstream of buffer 2) of the gas line at a one end
of the first tubing;

a compressor (3) attached to an opposite end of the first tubing and configured to
draw natural gas from the first pipe through the first tubing and into the compressor for being compressed by the compressor; and

a second tubing (outlet for compressor 3, not shown) connected to the compressor at one end of the second tubing and configured for connection to a second pipe (pipe upstream of aftercooler 4) of the gas line at an opposite end of the second tubing, activation of the compressor drawing the natural gas from the first pipe through the first tubing when the first tubing is connected to the first pipe and delivering compressed natural gas to the second pipe through the second tubing when the second tubing is connected to the second pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensvold et al (US 20100232985).  Jensvold et al applies as in claims 1 and 13 above.  However, with respect to claims 2 and 14, if not already inherent it would have been obvious to regulate the pressure within the first tubing to a pressure that would be compatible with the compressor so as not to cause damage to the compressor.  With respect to claims 10 and 17, it would have been inherent to vent air from the first and second tubings so as not to contaminate the system with air bubbles.  With respect to claim 11 the use of a housing around the system is considered to be an obvious matter of design choice so as to protect the system from the environment.  With respect to claims 12 and 18, the type of compressor used is an obvious matter of design choice and an air compressor which compresses air a gas could be used to compress a natural gas. 

Allowable Subject Matter
Claims 3, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747